Citation Nr: 0210945	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  02-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
amount of $13,238.00  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
November 1953 and from December 1953 to September 1962.  He 
died in August 1996.  The appellant is the surviving spouse 
of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 decision of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  

In June 2002, the appellant testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the VA claims 
folder.

The Board observes in passing that in June 2001, along with 
her request for the waiver of overpayment considered herein, 
the appellant stated that she was in receipt of aid and 
attendance and expressed a desire to apply for housebound 
benefits.  To the Board's knowledge, that claim has not been 
addressed by the RO and it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  At the time of her original award of VA death pension 
benefits in 1996, the appellant was notified by the VA that 
her death pension was an income-based program; that she 
should notify the VA immediately of any changes in income, 
including the income reported from Social Security; and that 
if she failed to promptly tell VA about income changes an 
overpayment may be created that would have to be repaid.  She 
was provided similar notice on subsequent occasions.

2.  The appellant failed to timely notify VA of an increase 
on her Social Security benefits, resulting in an overpayment 
of $13,238.00, which was charged to her.

3.  A preponderance of the evidence indicates that the 
appellant exercised a willful intent to seek an unfair 
advantage. 


CONCLUSION OF LAW

There has been shown an indication of bad faith on the part 
of the appellant in the creation of the overpayment, thereby 
precluding further consideration of a waiver.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$13,238.00.  The Committee found bad faith on her part in the 
creation of the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2001).  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the Board will then present a 
factual background.  Pertinent law and VA regulations will 
then be reviewed.  Finally, the Board will analyze the 
appellant's claim and render a decision. 

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a request for a waiver 
of an overpayment filed by the appellant in June 2001.  The 
request appeared substantially complete on its face.  The 
appellant clearly identified the overpayment indebtedness in 
question and the benefits sought.  Further, she referenced 
the bases of the overpayment and set out the bases for her 
request.  

Under the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159(b)].  The appellant 
has been advised of the type of evidence required to 
demonstrate entitlement to the benefit sought in a July 2001 
Committee waiver decision and October 2001 statement of the 
case.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§ 3.159(c)].  The RO appears to have obtained pertinent to 
the issue now on appeal.  It does not appear that there are 
any additional pertinent records to be requested or obtained.  
As discussed below, the outcome of this case in essence 
hinges on documents already filed with VA.

The appellant and her representative have been afforded ample 
opportunity to present evidence and argument in support of 
her claim.  The appellant's accredited representative 
submitted a brief on VA Form 646 in December 2001.  Most 
recently, the appellant was afforded a hearing before the 
undersigned in June 2002.  

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that in September 1996 the appellant was 
awarded death pension benefits, effective from the date of 
her claim in September 1996, with the monthly rate based on 
her countable income, as reported by her.  Her application 
form, VA Form 21-534, included information from her relating 
to the total amount of income received and the source of all 
income.  She reported $88 per month in Social Security 
benefits and $400 per month in Supplemental Security income 
(SSI).  

The record reflects that an original award letter was 
directed to the appellant which advised her that her pension 
payments were based upon $1,056 in countable annual income 
from Social Security after January 1, 1996.  She was further 
advised that her rate of VA pension depended on her total 
income; that her payments would be adjusted whenever her 
income changed; that she was required to report any changes 
in her Social Security income; and that the failure to report 
any changed could create an overpayment that would have to be 
repaid.  

Of record is a letter to the appellant from the VA dated in 
January 1998, notifying her of her entitlement to death 
pension benefits at a monthly rate that included an aid and 
attendance allowance.  The letter also stated that the 
pension rate depended upon her income (noted to be $91 from 
Social Security), but that medical expenses that she paid may 
be used to reduce income that VA would count.  The appellant 
was further advised that she should notify the VA right away 
of any change in income.  

Of record is a letter to the appellant from VA dated in 
January 1998, notifying her of an amendment to her award of 
death pension.  The letter also stated that the appellant 
should notify the VA immediately of any change in income.  
She was reminded again that the failure to inform the VA 
promptly of income changes would result in the creation of an 
overpayment in her account that would have to be repaid.  

Of record is VA Form 21-8416, Medical Expense Report, 
submitted by the appellant in December 1998, in which she 
reported an itemization of the medical expenses that she had 
paid in 1998.  On the form, she also reported that her 
monthly Social Security income had been $91 for 1997 and $92 
for 1998.  

Of record is a letter to the appellant from VA dated in 
January 1999, notifying her of an amendment to her award of 
death pension based upon the Medical Expense Report she had 
submitted in December 1998 and annual income from Social 
Security totaling $1,104.  The letter also stated that the 
appellant should notify the VA immediately of any change in 
income.  She was reminded again that the failure to inform 
the VA promptly of income changes would result in the 
creation of an overpayment in her account that would have to 
be repaid.  

Of record is VA Form 21-8416, Medical Expense Report, 
submitted by the appellant in December 1999, in which she 
reported an itemization of the medical expenses that she had 
paid in 1999.  

Of record is a letter to the appellant from VA dated in 
February 2000, notifying her of an amendment to her award of 
death pension based upon the Medical Expense Report she had 
submitted in December 1999 and annual income from Social 
Security totaling $1,128.  The letter once again stated that 
the appellant should notify the VA immediately of any change 
in income.  She was again reminded that the failure to inform 
the VA promptly of income changes would result in the 
creation of an overpayment in her account that would have to 
be repaid.  

Of record is VA Form 21-8416, Medical Expense Report, 
submitted by the appellant in December 2000, in which she 
reported an itemization of the medical expenses that she had 
paid in 2000.  

Of record is VA Form 21-0518, Improved Pension Eligibility 
Verification Report (EVR), signed, dated, and submitted by 
the appellant in January 2001.  On the form, under the 
heading of "Report of Income and Net Worth", under the 
source of income category for Social Security, there was 
preprinted in the "gross monthly amount" block the amount 
of $97.00.  Contained within that "Source" category block 
for Social Security, there was a parenthetical reference of 
"See Note below."  In the referenced note, it was stated 
that "If an amount is preprinted in the Social Security 
block above, and that amount is correct, you are not required 
to make any entry in the Social Security block."  The 
appellant made no change to the preprinted "$97.00" entry 
in the referenced Social Security block.  

Of record is a letter to the appellant from VA dated January 
18, 2001, notifying her of an amendment to her award of death 
pension based upon the Medical Expense Report she had 
submitted in December 2000.  The letter once again stated 
that the appellant should notify the VA immediately of any 
change in income.  She was again reminded that the failure to 
inform the VA promptly of income changes would result in the 
creation of an overpayment in her account that would have to 
be repaid.  

In a letter to the appellant dated February 7, 2001, VA 
initiated action to terminate the appellant's award of death 
pension, effective from February 1999.  It was noted that 
monthly Social Security income in February 1999 was $640, 
while the appellant had reported $94; that monthly Social 
Security income in December 1999 was $655, while the 
appellant had reported $96; and that monthly Social Security 
income in December 2000 was $678, while the appellant had 
reported $97.  The appellant was advised of the foregoing 
source and amount of income used in making such 
determination, and told that she had 60 days to submit 
evidence prior to the making of the final adjustment by the 
VA.  

In March 2001, the appellant sent back to the RO a photocopy 
of the first page of the February 7, 2001 letter.  Added were 
handwritten notations to the effect that she did not report 
the Social Security amounts that VA claimed that she had 
reported.  Attached to the letter were copies of printouts 
that were ostensibly from the Social Security Administration 
that itemized the appellants monthly Social Security payments 
from January 1999 to February 2001.   

In a letter dated in April 2001, the appellant was advised 
that her VA death pension benefits had been reduced, 
effective February 1, 1999, based upon the receipt of monthly 
Social Security benefits that were greater than had 
previously been reported.  The record reflects that an 
overpayment of $13,238 was created retroactively.  

In June 2001, the appellant filed a request for a waiver of 
the overpayment, stating that in June 1999, she had suffered 
a heart attack and was hospitalized for two weeks and then 
spent three months recovering.  She noted that she 
subsequently returned to the hospital to have a stent placed 
in a coronary artery, which left her immobile for another 90 
days.  She stated further that she was on a limited income 
and requested that if a waiver was not granted, that she be 
allowed to reimburse the overpayment in monthly increments of 
$25.00.  

The appellant submitted with her June 2001 waiver request 
letters from two physicians.  Those letters were written to 
support her claim for housebound benefits [that matter has 
been referred to in the Introduction above; it is not 
currently on appeal].  One of the letters, from M.A.L., M.D. 
dated in May 2001, stated that the appellant was being 
followed for coronary artery disease and hyperlipidemia, and 
that she had sustained an inferior wall myocardial infarction 
in June 2000, that was followed by percutaneous transluminal 
coronary angioplasty and stent placement to the right 
coronary artery.  The second letter, from M.G.H., M.D., dated 
in May 2001, stated that the appellant underwent outpatient 
surgical procedures in April 2001 and May 2001 to remove 
cataracts from both eyes.  

In July 2001, the appellant's request for a waiver was denied 
by the Committee based upon a finding of "bad faith" on the 
part of the appellant.  

In August 2001, the appellant submitted a second request for 
a waiver, stating that she is on a fixed income, and the 
collection of the overpayment would create undue hardship.  
The statement also indicated that because of her illness she 
was not aware that she was being overpaid.  

In November 2001, the appellant submitted a substantive 
appeal in which she argued that she was not able to manage 
her finances due to her mental and physical health condition, 
and that she did not understand the requirement of reporting 
specific incomes.  

In December 2001, the appellant's representative submitted a 
statement in support of the appellant's claim, in which it 
was stated that the appellant did not understand that she 
should have changed the amount of Social Security that VA had 
preprinted on the EVR forms.  It was also argued that the 
appellant is elderly and disabled and was not mentally or 
physically able to understand her financial affairs.  

In June 2002, the appellant appeared at a hearing before the 
undersigned.  She testified that she did not intentionally 
try to defraud the Government or misrepresent her income in 
any way.  She stated that because she was very sick at the 
time, she did not remember filing for Social Security 
benefits or getting a letter stating that she would be 
receiving those benefits.  She stated that because of illness 
she could not read and hardly knew who she was for two years, 
and so she never knew that she had to report any additional 
income to VA.  She stated that she did not remember filling 
out the EVR form in January 2001, but acknowledged having 
signed it.  She claimed that someone helped her complete the 
form, and that the answers placed on the form were not hers.  
She testified to a 10th grade education, and indicated that 
her daughter does her financial matters for her.  She also 
asserted that repayment of the overpayment would impose an 
undue hardship upon her and that she would never defraud the 
Government.  

The appellant's daughter testified that her mother did not 
understand the EVR that was filled out in January 2001, but 
relied upon the preprinted information as to her Social 
Security benefits, thinking that government own records would 
correct any inaccuracy.  She stated that they subsequently 
contacted Social Security and got a paper printout disclosing 
the correct amount, and submitted it to VA.  She stated that 
her mother did not deliberately defraud VA.  

Analysis

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.

In the instant case, neither the appellant nor her 
representative have challenged the creation of the 
indebtedness.  The Board has reviewed the indebtedness and 
finds that its creation was not invalid.  The amount of the 
indebtedness appears to mirror exactly the amount of the 
overpayment of benefits by VA.  Accordingly, the Board finds 
that the charged indebtedness in the amount of $13,238 was 
validly created.

(ii) Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b) (2001).  As noted above, the RO 
Committee has determined that the appellant demonstrated bad 
faith in connection with the creation of the overpayment 
indebtedness.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.

The appellant essentially contends that because of her 
illness she did not recall having been informed of the 
necessity to apprise VA of additional income from Social 
Security until the time that her death pension was reduced in 
February 2001.  She has also asserted that collection of the 
overpayment will impose upon her an undue hardship.  

For reasons expressed immediately below, the Board believes 
that there was bad faith demonstrated on the part of the 
appellant in connection with the creation of the charged 
indebtedness of $13,238.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to 
seek an unfair advantage with knowledge of the likely 
consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (1995); 
see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record that the appellant failed to give 
notice of her receipt of  additional Social Security 
Administration (SSA) income, and she does not deny this.  It 
is equally clear from the documents of record, which have 
been specifically described in the factual background section 
above, that she was apprised of the requirement to do so not 
only upon initial receipt of VA benefits, but also on at 
least four subsequent occasions.  

The evidence documents that in September 1996 the appellant 
was explicitly apprised of the necessity to keep VA informed 
if she should receive any increase in her Social Security 
income.  She continued to be notified of this responsibility 
on a yearly basis.  In fact, she was informed of her 
responsibility in January 1999, only weeks before her receipt 
of the significantly larger monthly SSA income.  VA was just 
as explicit in this letter as it had been from the beginning, 
and requested that she promptly report any changes in income.  
In February 2000, one year into her monthly receipt of these 
substantially increased SSA benefits, the appellant was again 
advised by VA in an equally explicit letter.  She continued 
to do nothing.  

The appellant's last opportunity to provide truthful 
information pertaining to the amount of her monthly SSA 
income came with the EVR that she signed and submitted in 
January 2001.  This time, however, instead of simply ignoring 
her responsibility to disclose changes in income, she 
authenticated a grossly inaccurate amount by failing to 
correct it.  The form itself was for the stated purpose of 
pension eligibility verification, and expressly warned the 
appellant of the severe penalties for the willful submission 
of materially false information.  

The appellant in essence has not disputed that she was 
informed in writing on a number of occasions of her 
responsibility to keep VA informed of changes in her income.  
In essence, she seeks to be absolved of bad faith based on 
her infirmities.  

Although there is evidence of the appellant's physical 
incapacity while in receipt of a portion of the overpayment, 
there is no evidence of her mental incapacity.  
Significantly, there is no evidence that she has ever been 
adjudicated as incompetent, nor has there ever been an 
application for incompetent status submitted on her behalf.  
It is equally significant to note that during this period and 
before, the appellant had no problems communicating with VA 
in very detailed and documented fashion regarding her medical 
expenses.  This information allowed for the increase in her 
VA pension payments.  She was not equally forthcoming 
regarding the receipt of SSA income during the same time 
period.  

The Board also observes in passing that although the 
appellant has indicated, in essence, that her health declined 
in approximately June 1999, when she experienced heart 
problems, the medical evidence indicates that the heart 
attack did not occur until a year later, in June 2000. 

Under these circumstances, the appellant's failing to notify 
VA of the true amount of her SSA benefits appears to have 
been more of an act of concealment than of loss of memory.  
The Board finds that the preponderance of the evidence shows 
the requisite "willful intent" on the part of the appellant.  
The evidence is consistent with a finding that she 
deliberately ignored four written warnings and then that she 
neglected to correct a significant inaccuracy on a  form.  
This intent, moreover, appears to have been for the purpose 
of seeking an unfair advantage (namely additional monetary 
benefits to which she was not entitled).  The overall pattern 
of inaction manifests her clear intention to seek an 
advantage over the VA.  Although the appellant's behavior may 
not have been deceptive or sinister, per se, the evidence 
demonstrates all the essential elements of "bad faith".  The 
appellant's conduct was undertaken with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and it resulted in a loss to the government.  

Based on the evidentiary record in this case, it is clear 
that the appellant was aware that the increase in SSA 
benefits would reduce her VA benefit.  Thus, the evidence of 
record indicates that she deliberately under-reported the SSA 
benefits in order to continue receiving VA benefits.  
Significantly, in the Board's opinion, the appellant made no 
effort to inform VA of the discrepancy between her previously 
reported SSA benefits and the increased amounts she started 
receiving in February 1999.  This failure cannot, in the 
judgment of the Board, be attributed to memory lapse or the 
frailties of age.

The Board is of course aware that the January 2001 EVR had 
the amount of $97 preprinted on it.  As discussed during the 
course of the hearing, it could be argued that the presence 
of such amount on the form was misleading and that 
individuals would be reluctant to change it even if it was a 
wrong amount (see the hearing transcript, page 15).  However, 
as noted by the Board above the instructions clearly required 
that the amount be changed if it was not the correct amount.  
The Board therefore concludes that the appellant acted 
improperly, rather than merely being confused, when she did 
not change the preprinted $97 to the correct, much higher 
amount.   Under the circumstances presented in this case, 
such an act cannot be deemed to be merely careless or 
accidental.

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
The evidence of record leaves no doubt that the appellant had 
been informed specifically and repeatedly of the 
responsibility of reporting changes in her income; she failed 
to so report accurately.  

In summary, the Board concludes that for reasons expressed 
above, a preponderance of the evidence is against the 
appellant's claim.  Entitlement to consideration of waiver of 
overpayment in the amount of $13,238 is precluded by the 
appellant's bad faith.

Because the appellant demonstrated bad faith in connection 
with the creation of the pension overpayment, consideration 
of a waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a).  The appellant's contentions with respect 
to financial hardship fall under the standard of equity and 
good conscience, consideration of which cannot be reached in 
this case due to the finding of bad faith.
See 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $13,238 is precluded by reason of a 
finding of bad faith on the part of the appellant.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

